551 N.E.2d 1134 (1990)
Simoney B. VANEK, n/k/a Simoney B. Narmore, Appellant (Defendant below),
v.
The INDIANA NATIONAL BANK, Appellee (Plaintiff below). the Indiana National Bank, Plaintiff,
v.
FRED VANEK AND SIMONEY B. VANEK, N/K/a Simoney B. Narmore, Lawrence Lunn, Merchants National Bank & Trust Co., State of Indiana, Department of Revenue, and Ruby Agiular, Defendants. Simoney B. Vanek, N/K/a Simoney B. Narmore, Third-Party Plaintiff,
v.
RAYMOND CARIC, Carol Lee Caric, and Frederick Vanek, Third-Party Defendants.
No. 49S02-9003-CV-220.
Supreme Court of Indiana.
March 22, 1990.
*1135 Michael Joseph Hebenstreit, Joseph Francis Quill, Indianapolis, for appellant.
Steven Lanam Yount, Christopher Earl Baker, Indianapolis, for appellee.
PER CURIAM.
On February 19, 1982 Frederick C. Vanek and R. Raymond Caric entered into a security agreement with Indiana National Bank (INB) under the name The Brothers Inc. for purposes of securing a $50,000.00 loan. Simoney and Fred Vanek also signed an unconditional guaranty for payment of the loan if The Brothers failed to make payment. Simoney executed a mortgage on her residence as security for the guaranty. The Brothers did default on the loan, and INB filed a complaint seeking foreclosure on Simoney's mortgage and a deficiency judgment. The trial court entered judgment against Simoney ordering foreclosure, and the Court of Appeals affirmed this judgment. Vanek v. Indiana National Bank (1989), Ind. App., 540 N.E.2d 81. This Court concludes that this decision was correct. We grant the petition to transfer and adopt and affirm the Court of Appeals' decision. App.Rule 11(B)(3), Ind.Rules of Procedure.
INB has filed a motion for an award of appellate attorney fees pursuant to the provisions of the guaranty agreement. This Court now determines that the agreement supports such an award. This case is remanded to the trial court for a determination as to the proper amount of attorney fees to be awarded to Indiana National Bank.